 In the Matter of GIBBS GAS ENGINECOMPANYandINDUSTRIAL UNIONOFMARINE AND SHIPBUILDINGWoRIUMSofAMERICA,CIOCase No. 10-R-096.-Decided March 14, 1944Mr. John W. Donahoo,of Jacksonville, Fla., for the Company.Messrs. Charles 111. Smolikoff, Edward C. Hoimon,andDugganBoart field,of Jacksonville, Fla., for the C. I. O.Mr. D. W. Millan,of Jacksonville, Fla., for the A. F. of L.Messrs. James R. McKinley, William D. Rodgers,andElliottAdams,of Jacksonville, Fla., for the Association.Miss S. Catherine Wilson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a, petition duly filed by Industrial Union of Marine and Ship-buildingWorkers of America, affiliated with the Congress of Indus-trial Organizations. herein called the C. I. 0., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Gibbs Gay, Engine Company, Jacksonville, Florida, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Mortimer H. Free-man, Trial Examiner. Said hearing was held at Jacksonville, Flor-ida, on January 14, 1944.At the hearing the Trial Examiner granteda motion of the Jacksonville Metal Trades Council, affiliated with theAmerican Federation of Labor, herein called the A. F. of L., to inter-7ene.The Company, the C. I. 0., the A. F. of L., and the Ship-workers' Association, South Jacksonville Chapter No. 1, herein calledthe Association, appeared and participated.The Company and theAssociation moved to dismiss the petition, and the Trial Examinerreferred the motion, to the Board.For reasons set forth hereinafter,the motions are hereby denied.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and to in-troduce evidence bearing on the issues.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are hereby55 N. L R. B, No. 91492 GIBBS GASENGINE COMPANY493affirmed.All parties were afforded an opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGibbs Gas Engine Company, a Florida corporation maintaining itsprincipal place of business at Jacksonville, Florida, is engaged in theconstruction and repair of ships.Over 95 percent of its work is per-formed for the United States Government.During the year 1943,more than 60 percent of the conmpany's purchases, consisting of steel,lumber, hardware, and other materials, was shipped from outside theState of Florida.During the salve period, its gross receipts exceeded$200,000.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDIndustrial Union of Marine and Shipbuilding Workers of America,affiliated with the Congress of Industrial Organizations, is a labororganization admitting to membership employees of the Company.JacksonvilleMetal Trades Council, affiliated with the AmericanFederation of Labor, is a labor organization admitting to membershipemployees of the Company.Shipworkers Association, South Jacksonville Chapter No. 1, is anunaffiliated labor organization admitting to membership employees{If the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn November 5, 1942, pursuant to a Board-directed election, theAssociation was certified as exclusive bargaining representative of theCompany's employees, and on December 26, 1942, the Company enteredinto a maintenance-of-membership contract with the Association.Thecontract provided that it should be in effect for a period of 1 year, andshould continue thereafter unless either party should give 30 days'written notice for the purpose of negotiating a revision of the contract.During August 1943, the C. I. O. requested recognition by a letteraddressed to the Company and the Association. The Company refusedto grant recognition because of the existing contract, and on Septem-ber 7, 1943, the C. I. O. filed a petition for investigation and certifica-tion of representatives.On October 22, 1943, the Company and the142 N L.ItP.272. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDAssociation entered into a second agreement effective from that datefor a period of 1 year, automatically renewable thereafter upon thesame conditions as those contained in the instrument executed Decem-ber 26, 1942.The terms of the second agreement differ from those ofthe first in that they embody wage rates approved by the War LaborBoard on March 22, 1943, and add provisions regarding employeesexcused for union business, sick leave, and compensation for injury.The Company and the Association assert that their contract con-stitutes a bar to a present determination of representatives.However,prior to the execution of the contract of October 22, 1943, which super-seded the contract of December 26, 1942) the Company and the Associa-tion had notice of the C. I. O.'s claim to recognition. In view of thistimely notice, the contract of October 22, 1943, cannot operate as a barto this proceeding.A statement of the Field Examiner, introduced into evidence at thehearing, indicates that the C. I. O. represents a substantial number ofemployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe C. I. O. and the A. F. of L. agree that the appropriate unitshould embrace all production and maintenance workers, includingstock and material clerks, and truck drivers, but excluding office,clerical, and technical employees, guards and watchmen, foremen,subforemen, and employees who have the right to recommend hire anddischarge.The Company and the Association contend that guardsshould be included in the unit.The Company presently employs about 43 guards. As membersof the Coast Guard Reserve, they are armed and wear arm bandsreading "Coast Guard Police."The Company and the Associationin support of their request for the inclusion of guards in the appro-priate unit, point to the inclusion of such employees in their bar-2The Field Examiner reported that the C I. 0 submitted 614 application cards whichbore apparently genuine original signatures; that the names of 491 persons appearing onthe cards were listed on the Company's pay roll of December 4, 1943, which contained thenames of 1,996 employees in the appropriate unit ; and that the cards were dated during1943 with the exception of 7 which were undated.He also reported that the A. F. of L.submitted 244 designation cards uhich bore apparently genuine original signatures; thatthe names of 172 persons appearing on the cards were contained in the aforesaid pay rolland that the cards were dated during 1943, with the exception of 66 which were undated.The Company contends that the C. I. 0. has not made a sufficient showing to warrant theconduct of an election at this time. In view of the maintenance-of-membership clause inthe contract between the Company and the Association, however, we are of the opinion thatthe C. I. 0 has made a substantial chmving of representation. seeMatter of ChampionMachine k ForgingCo.,53 N.L. R. B. 934. GIBBS GASENGINE COMPANY495gaining contracts.While bargaining history is a factor to beconsidered in determiningwhether or not a unit is appropriate, it isnot necessarily controlling.Therefore, in accordance with our usualpractice of excluding such employees from production and mainte-nance units, we shall exclude the militarized guards from the unithereinafter found appropriate.3We find that all production and maintenance employees of the Com-pany, including stock and materials clerks, and truck drivers, but ex-cluding guards and watchmen, office, clerical, and technical employees;and allsupervisory employees with authority to hire, promote, dis-charge, discipline, or otherwiseeffectchanges in the status of em-ployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.4V.THE 1ETERDITNATION OF REI'RFSENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees In the appropriate unit who were employed during the pay-roll period imnieihately preceding the date of the Direction of Electionherein,, subject, to the limitations and additions set forth in theDirection.The Company moved to dismiss the interventioii of the A. F. of L.,.on the ground that it had not made a substantial showing.Whilethe showing of the A. F. of L. alone might not support a petition,inasmuch as an election is to be conducted and it has made someshowing of present representation, we shall permit the A. F. of L.to participate in the election hereinafter directed.Time C. 1. O. requests that its name appear on the ballot as C. I. 0.;the A. F. of L., that its name appear as The Jacksonville Metal TradesCouncil, A. F. of L. ; and the Association, that its name appear asShipworkeis' Association.The requests are hereby granted.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relation,Act, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is hereby8SeeMatter of Sprague SpecialtiesCo , 55 N L R B 47'This unit corresponds in substance to that found appropriate In the prior aecision in,volving the Company.Matter of Gibbs Gas Engine Company,42 N. L. R. B. 272.SWhile the parties agreedthateligibility snouia oe aetermmea by the pay roll of January14, 1944, no reason appears for departing from our usual practice in this regard. 496DECISIONS OF NATIONAL LABOR RELATIOVS BOARLDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Gibbs Gas EngineCompany, Jacksonville, Florida, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) claysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Tenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section TV, above,who were employed during the pay-roll period immediately preced-ing the date of this Direction, including employees who did not work,during said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces,of the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date,of the election, to determine whether they desire to be represented byIndustrial Union of Marine and Shipbuilding Workers of America,affiliated with the Congress of Industrial Organizations, or by TheJacksonvilleMetal Trades Council, affiliated with the AmericanFederation of Labor, or by Shipworkers' Association, South Jack-sonville Chapter No. 1, for the purposes of collective bargaining, orby none.Mn. JOAN M. HOUSTON took no part in the consideration of the aboveDecision and Direction of Election.